Citation Nr: 1431740	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-46 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1948 to April 1949 and October 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.
 
Subsequently, the Board denied the benefits on appeal in a January 2013 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in October 2013, the Court granted a Joint Motion for Remand (Joint Motion) that vacated the Board's January 2013 decision and remanded the claim for compliance with the instructions provided in the Joint Motion.

In November 2012, the Veteran submitted correspondence indicating he wished to reopen his claim of entitlement to service connection for a low back injury.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision issued on April 11, 2007, denied service connection for a low back injury, and that rating decision became final on April 12, 2008, when the appeal period allowed by law expired without an appeal of the decision or receipt of new and material evidence.
 
2.  The Veteran's contention that lay evidence and an undated medical statement placed the evidence in relative equipoise, warranting a grant of the claim in April 2007, is a disagreement with the probative value assigned for lay evidence describing incurrence of a fall and an undated medical statement which opined that the fall occurred as described by the Veteran. 

3.  The record does not compel a determination that the April 2007 denial of service connection for a low back injury was undebatably erroneous.


CONCLUSION OF LAW

The April 11, 2007, rating decision which denied a claim for service connection for a low back injury was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO's denial of service connection for a low back injury in an April 2007 rating decision constitutes CUE.  He avers that since his service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and in light of the evidence he presented prior to the April 2007 rating decision, which includes an October 2006 statement from Dr. T. indicating that he treated the Veteran for a back injury in the late 1950s, his claim should have been granted under the benefit-of-the-doubt doctrine as the evidence was at least in equipoise.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 20.1400 (2013). 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Where evidence establishes CUE, the prior decision in question will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

Before turning to the merits of the CUE claim, the Board will address the Veteran's argument, identified in the Joint Motion, that the April 2007 notice letter that accompanied the rating decision was flawed in that it failed to mention that his claim for compensation for a low back injury had been denied, it implied that he had been granted all benefits, did not include any information about an adverse decision on the low back injury claim, or provide a statement of reasons for the decisions or a summary of the evidence considered.  See 38 C.F.R. § 3.103(b) (notice shall, inter alia, "clearly set forth the decision made," "any applicable effective date," "the reason(s) for the decision," and "the right to a hearing on any issue involved in the claim").  Therefore, the Veteran argues that the April 2007 rating decision did not become final.

If VA fails to comply with procedural requirements, including providing written notice to the claimant (and the representative, if any) of the decision in question, and an explanation of the procedure for obtaining review of the decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  See also Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325; In re Fee Agreement of Hugh D. Cox, 10 Vet. App. 361, 374-75 (1997); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997).

The Board acknowledges that the April 11, 2007, letter that accompanied the rating decision of the same date denying service connection for a low back injury did not inform the Veteran that his back injury claim had been denied.  Notably, it also did not include any details regarding the nature of the benefits granted in the April 2007 rating decision (service connection was granted for bilateral hearing loss and tinnitus).  However, it did advise him that a copy of the rating decision was attached, and that the rating decision provided a detailed explanation of VA's decision, the evidence considered, and the reasons for VA's decision.  Moreover, the letter informed the Veteran what to do if he disagreed with the rating decision and attached a VA Form 4107, "Notice of Procedural and Appellate Rights."  

The April 2007 rating decision itself listed all of the evidence considered, informed the Veteran of the criteria for establishing service connection, and explained the bases for the denial of service connection for the low back injury, citing to relevant evidence.  38 C.F.R. § 3.103(b) does not specify that the notice it requires has to be included in the cover letter accompanying the rating decision.  Rather, it simply states that written notice should be provided to the Veteran of decisions made regarding his or her claims for benefits.  

The April 2007 rating decision, in this case, included all the information required by 38 C.F.R. § 3.103(b); therefore, the Board finds that the requirements of 38 C.F.R. § 3.103(b) were satisfied by the rating decision itself (and attachments included with the rating decision).  

Further, the Veteran expressed actual knowledge of the denial of his back injury claim and the proper procedure for appealing the denial of his claim in his February 2009 statement.  Specifically, he stated "I know that I have one year to appeal any decisions, however, I have an indefinite period of time to submit a Clear and Unmistakable Error (CUE) claim."  Therefore, it is apparent from the Veteran's own statement that he was not prejudiced by the lack of information provided in the cover letter accompanying the April 2007 rating decision and that he was aware of the procedures for filing a notice of disagreement with the rating decision.  Consequently, the April 2007 rating decision became final.

Thus, the question for consideration is whether, at the time of the April 2007 rating decision, the correct facts, as they were known at the time, were not before the adjudicator.  Alternatively, CUE could also be established if the statutory or regulatory provisions extant at the time were incorrectly applied. 

Here, the Board can find no evidence of either. 

In September 2006, when more than 50 years had elapsed after his 1953 service discharge, the Veteran sought service connection for "low back injury."  The Veteran stated that he fell while on guard duty in Newfoundland in May 1951, and was hospitalized at McDill Air Force Base.  (The Board notes that the 2007 RO decision incorrectly identified this statement as being submitted by the Veteran's son rather than by the Veteran.)  The Veteran stated that he was transferred to light duties in the supply room following his discharge from the hospital in September 1951.

In January 2007, the National Personnel Records Center advised the RO that the Veteran's service treatment records had been destroyed in a fire, and that his dates of active service were verified from alternative documents. 

The Veteran was afforded an opportunity to provide any information he had that might assist to reconstruct his records, and he provided the requested information in October 2006.  He also submitted a letter in which he stated that, after his fall in service, which hurt a disc in his back, he was transferred to different duties and continued to take pain pills until his service discharge.  The Veteran stated that he was treated by Dr. S. following his service discharge until 1956, and then by Dr. T., and was currently treated by Dr. C.T.  After the Veteran's authorizations for releases of information were received by VA, requests for records from each provider were sent.  He was informed of all results of those requests. 

VA treatment notes dated from November 1999 through October 2003 reflect that the Veteran reported neck pain and muscle spasm.  He reported that he was seeing a chiropractor, but did not report a low back injury or any low back problems.  He sought VA treatment for several disorders, including hypertension and sleep apnea, but no diagnosis of a disorder of the spine or treatment for a disorder of the spine was noted.  Indeed, an August 2001 examination of the spine is marked as normal.

As noted above, in October 2006, the Veteran submitted an undated medical statement from Dr. T., a chiropractor.  Dr. T. stated that he had treated the Veteran since "the late 1950s" for a back injury the Veteran sustained while on active duty.  Dr. T. stated that, based on the Veteran's report and the experience of several years of clinical practice, it was Dr. T's opinion that the Veteran's injury occurred "just as [the Veteran] has described."  Dr. T. did not include an opinion as to a diagnosis of a disorder resulting from the injury in the 1950s, nor did Dr. T. opine that the Veteran continued to manifest residuals of the in-service injury. 

The Veteran also submitted additional private clinical records related primarily to his claims for service connection for hearing loss and tinnitus.  Those records include no assignment of a diagnosis of a disorder of the spine and no discussion of a history of an injury to the back or spine. 

No other evidence was of record at the time of the April 11, 2007, rating decision.  In December 2008, VA received lay statements from the Veteran's spouse and brother and a medical statement from a private physician, Dr. M., dated in November 2008.  Those statements were attached to a December 2008 statement from the Veteran alleging CUE in the April 2007 rating decision.  However, as noted above, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Baldwin, 13 Vet. App. 1; Caffrey, 6 Vet. App. 377.    

Following the receipt of that evidence, the RO, in January 2009, advised the Veteran that, if he wished to reopen the claim for service connection for a low back injury, he should submit new and material evidence.  In a February 2009 statement, the Veteran stated that he did not wish to file a notice of disagreement with the April 2007 rating decision, but rather, was claiming that there was CUE in the April 2007 decision.  The RO then issued the July 2009 rating decision that is the subject of this appeal, advising him that no revision of the April 2007 decision was warranted. 

The Veteran contends that the lay evidence of record at the time of the April 11, 2007 rating decision, together with the medical evidence of record, placed the evidence at least in equipoise so as to warrant a grant of service connection.  He contends that the RO failed to apply 38 U.S.C.A. § 5107(b), which requires that reasonable doubt be decided in favor of the Veteran when the evidence is in relative equipoise. 

In the April 11, 2007 rating decision, in denying the Veteran's claim for service connection for a low back injury, the RO stated the following reason for its denial: "There was no evidence of treatment for a back condition related to a fall 55 years ago."  Although this statement referred specifically to the contents of the VA clinical records, the RO's summary of the evidence of record also reflects that there was no other medical evidence that he had a current disability due to an injury to the low back in service. 

The Veteran contends that his lay statement establishes that he had a fall in service and hurt a "disk" in his back.  However, while he is competent to state that he injured his back in service and has current back pain, he is not competent to diagnose a current back disorder or opine that the injury that resulted in back pain in service in 1951 caused a current back disorder.  The diagnosis of a back disorder involves a complex medical etiological question and disorders of such internal and complex disease process (musculoskeletal disorders) are diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of the claimed disability that he experienced at any time, but is not competent to diagnose a back disorder, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Unfortunately, Dr. T. simply stated that he had "been treating [the Veteran] for a back injury" without identifying the nature of the medical disorder being treated or the history of the disorder treated.  Dr. T. did not identify whether there was an etiologic relationship between the disorder for which he was treating the Veteran and an injury in service described to Dr. T. by the Veteran.  Dr. T. concluded that he incurred an injury in service, but did not opine as to whether there were remaining residuals of the in-service injury. 

The RO considered the lay evidence that the Veteran incurred an injury in service, and the medical evidence that he required treatment after service at an unidentified time (generally the late 1950s) for an unidentified disorder.  A review of the decision and the discussion of the evidence as a whole establishes that the RO considered and weighed all the evidence, including private medical evidence in which the physician failed to render a diagnosis of a disorder of the back or spine, and lay evidence that the Veteran experienced back pain in service and after service. 

A decision that service connection was not warranted for an unidentified disorder is not open to revision on the basis of CUE.  The Veteran has not explained how application of provisions regarding reasonable doubt would have warranted a grant of service connection for an unidentified back or spine disorder based on the evidence available before the April 11, 2007 rating decision became final.  The Board notes the discussion at the Veteran's hearing before the Board, and notes that sufficiency to reopen a claim is a far different evidentiary standard than sufficiency to establish CUE. 

The Veteran's contention that reasonable doubt was not resolved in his favor is, in essence, an argument that the RO should have identified a back or spine disorder for which service connection was warranted.  An argument that the duty to assist was not met or a difference of opinion about how evidence was weighed or interpreted does not establish CUE.  Again, the Board notes that evidence submitted by the Veteran in December 2008 as part of the claim for CUE, or thereafter, was not of record at the time of the April 11, 2007, rating decision and cannot be considered in determining whether there was CUE in the April 2007 rating decision.

The Board finds that the Veteran's allegations of CUE amount to disagreement with the way the facts were weighed in the 2007 decision or a disagreement with the scope of the RO's development of the medical evidence in 2007, and, specifically, a contention that the RO should have obtained additional medical evidence or examination.  In this regard, the Court has held that a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey at 383-384.  Thus, any failure on VA's part to further develop the Veteran's claim prior to its decision in April 2007 cannot constitute CUE.   

No undebatable error has been identified which would have resulted in a manifestly different outcome in 2007, and the claim that there was CUE in the April 11, 2007, rating decision must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.




ORDER

The appeal for revision of an April 11, 2007, rating decision, which denied service connection for a low back injury on the basis of CUE, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


